Order, Supreme Court, Bronx County (Lucy Billings, J.), entered October 3, 2008, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although New York law generally enforces contractual provisions absolving a party from its own negligence, public policy prohibits contractual avoidance of liability for damages occasioned by grossly negligent conduct (Sommer v Federal Signal Corp., 79 NY2d 540, 554 [1992]; Federal Ins. Co. v Honeywell, Inc., 243 AD2d 605 [1997]). The court correctly determined that there were issues of fact as to whether defendants’ activity rose to the level of gross negligence (see Food Pageant v Consolidated Edison Co., 54 NY2d 167, 172-173 [1981]). Concur—Tom, J.P., Moskowitz, Acosta and Freedman, JJ.